 
Exhibit 10.4
 
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT THERETO UNDER SUCH ACT AND APPLICABLE LAWS OR
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS
OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED.
 
Dated June 14, 2010
Warrant to Purchase up to 50,000 Shares of
 
Common Stock (subject to adjustment)

 
WARRANT TO PURCHASE COMMON STOCK
of
RECOVERY ENERGY, INC.
Void after June 13, 2013
 
This certifies that, for value received, Globe Media, or its registered assigns
("Holder") is entitled, subject to the terms set forth below, to purchase from
RECOVERY ENERGY, INC., a Nevada corporation (the "Company"), up to 50,000 shares
of common stock, par value $0.0001 per share, of the Company (the "Common
Stock"), as constituted on the date hereof (the "Warrant Issue Date"), upon
surrender hereof, at the principal office of the Company referred to below, with
the subscription form attached hereto duly executed, and simultaneous payment
therefor in lawful money of the United States or otherwise as hereinafter
provided, at the Exercise Price as set forth in Section 2 below. The number and
character of such shares of Common Stock and the Exercise Price are subject to
adjustment as provided below. The term "Warrant" as used herein shall include
this Warrant, and any warrants delivered in substitution or exchange therefor as
provided herein.
 
1. Term of Warrant.  Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable, in whole or in part, during the term commencing on
the Warrant Issue Date and ending at 5:00 p.m., Mountain Time, on June 13, 2013,
and shall be void thereafter.
 
2. Exercise Price.  The exercise price at which this Warrant may be exercised
shall be $1.50 per share (the "Exercise Price"); in any case, as such Exercise
Price may be adjusted from time to time pursuant to Section 11 hereof.
 
3. Exercise of Warrant.
 
(a) Method of Exercise.  The purchase rights represented by this Warrant are
exercisable by the Holder in whole or in part, at any time, or from time to time
during the term hereof as described in Section 1 above, by the surrender of this
Warrant and the Notice of Exercise annexed hereto duly completed and executed on
behalf of the Holder, at the principal office of the Company (or such other
office or agency of the Company as it may designate by notice in writing to the
Holder at the address of the Holder appearing on the books of the Company), upon
payment (A) in cash or by check acceptable to the Company, (B) by authorization
in the Exercise Notice to reduce the number of shares of Common Stock issued to
the Holder upon such exercise by a number equal to the aggregate exercise price
divided by the Market Price on the date of exercise, or (C) by a combination of
(A) and (B), of the purchase price of the shares to be purchased.  "Market
Price" means the price per share of the Common Stock on any date of
determination, which shall be:
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
(i)           if the Common Stock is listed on a U.S. national securities
exchange on such date, the closing sale price or, if no closing sale price is
reported, the last-reported sale price on such date on the U.S. national
securities exchange on which the Common Stock is listed or admitted to trading;
or
 
(ii)           if the Common Stock is not listed on a U.S. national securities
exchange on such date, or if the closing sale price or last-reported sale price
is not obtainable (even if the Common Stock is listed or admitted to trading on
such U.S. national securities exchange), an average of the last-quoted bid and
ask prices in the over-the-counter market on such date as reported by the OTC
Bulletin Board, Pink Sheets LLC or a similar organization (including any
successor thereto); or
 
(iii)           if the Market Price cannot be determined pursuant to either (i)
or (ii) above, determined by the Board of Directors of the Company in its
reasonable judgment.
 
(b) Issuance of Shares.  This Warrant shall be deemed to have been exercised
immediately prior to the close of business on the date of its surrender for
exercise as provided above, and the person entitled to receive the shares of
Common Stock issuable upon such exercise shall be treated for all purposes as
the holder of record of such shares as of the close of business on such date. As
promptly as practicable on or after such date and in any event within ten days
thereafter, the Company at its expense shall issue and deliver to the person or
persons entitled to receive the same a certificate or certificates for the
number of shares issuable upon such exercise. In the event that this Warrant is
exercised in part, the Company at its expense will execute and deliver a new
Warrant of like tenor exercisable for the number of shares for which this
Warrant may then be exercised.
 
4. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
any fractional share to which the Holder would otherwise be entitled (after
aggregating all shares that are being issued upon such exercise), the Company
shall make a cash payment equal to the Exercise Price multiplied by such
fraction or, at the Company's option, round the number of shares to be issued up
to the next whole number.
 
5. Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor and amount.
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
6. Rights of Stockholders. Subject to Sections 9 and 11 of this Warrant, the
Holder shall not be entitled to vote or receive dividends or be deemed the
holder of Common Stock or any other securities of the Company that may at any
time be issuable on the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon the Holder, as such, any of the
rights of a stockholder of the Company or any right to vote for the election of
directors or upon any matter submitted to stockholders at any meeting thereof or
to give or withhold consent to any corporate action (whether upon any
recapitalization, issuance of stock, reclassification of stock, change of par
value, or change of stock to no par value, consolidation, merger, conveyance, or
otherwise) or to receive notice of meetings, or to receive dividends or
subscription rights or otherwise until this Warrant shall have been exercised as
provided herein.
 
7. Transfer of Warrant.
 
(a) Warrant Register. The Company will maintain a register (the "Warrant
Register") containing the names and addresses of the Holder or Holders.  Any
Holder of this Warrant or any portion thereof may change its address as shown on
the Warrant Register by written notice to the Company requesting such
change.  Any notice or written communication required or permitted to be given
to the Holder may be delivered or given by mail to such Holder as shown on the
Warrant Register and at the address shown on the Warrant Register.  Until this
Warrant is transferred on the Warrant Register of the Company, the Company may
treat the Holder as shown on the Warrant Register as the absolute owner of this
Warrant for all purposes, notwithstanding any notice to the contrary.
 
(b) Warrant Agent.  The Company may, by written notice to the Holder, appoint an
agent for the purpose of maintaining the Warrant Register referred to in Section
7(a) above, issuing the Common Stock or other securities then issuable upon the
exercise of this Warrant, exchanging this Warrant, replacing this Warrant, or
any or all of the foregoing (the "Warrant Agent").  Thereafter, any such
registration, issuance, exchange or replacement, as the case may be, shall be
made at the office of the Warrant Agent.
 
(c) Transferability and Negotiability of Warrant.  This Warrant may not be
transferred or assigned in whole or in part without compliance with all
applicable federal and state securities laws by the transferor and the
transferee (including the delivery of investment representation letters and
legal opinions reasonably satisfactory to the Company, if such are requested by
the Company).  Subject to the provisions of this Warrant with respect to
compliance with the Securities Act of 1933, as amended (the "Act"), title to
this Warrant may be transferred by endorsement (by the Holder executing the
Assignment Form annexed hereto) and delivery in the same manner as a negotiable
instrument transferable by endorsement and delivery.
 
(d) Exchange of Warrant Upon a Transfer.  On surrender of this Warrant for
exchange, properly endorsed on the Assignment Form and subject to the provisions
of this Warrant with respect to compliance with the Act and with the limitations
on assignments and transfers contained in this Section 7, the Company at its
expense shall issue to or on the order of the Holder a new warrant or warrants
of like tenor, in the name of the Holder or as the Holder (on payment by the
Holder of any applicable transfer taxes) may direct, for the number of shares
issuable upon exercise hereof.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(e) Compliance with Securities Laws.
 
(i) The Holder of this Warrant, by acceptance hereof, acknowledges that this
Warrant and the shares of Common Stock to be issued upon exercise hereof are
being acquired for investment, and that the Holder will not offer, sell or
otherwise dispose of this Warrant or any shares of Common Stock to be issued
upon exercise hereof except under circumstances that will not result in a
violation of the Act or any state securities laws.
 
(ii) This Warrant and all shares of Common Stock issued upon exercise hereof or
conversion thereof shall be stamped or imprinted with a legend in substantially
the following form (in addition to any legend required by state securities
laws):
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT THERETO UNDER SUCH ACT AND APPLICABLE LAWS OR
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS
OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED.
 
8. Reservation of Stock.  The Company covenants that during the term this
Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of Common Stock upon the exercise of this Warrant and, from time to time, will
take all steps necessary to amend its Certificate of Incorporation (the
"Certificate") to provide sufficient reserves of shares of Common Stock issuable
upon exercise of this Warrant.  The Company further covenants that all shares of
Common Stock that may be issued upon the exercise of rights represented by this
Warrant and payment of the Exercise Price, all as set forth herein will be duly
and validly authorized and issued, fully paid and nonassessable and free from
all taxes, liens and charges in respect of the issue thereof (other than taxes
in respect of any transfer occurring contemporaneously therewith).  The Company
agrees that its issuance of this Warrant shall constitute full authority to its
officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for shares of Common Stock upon the
exercise of this Warrant.
 
9. Notices.
 
(a) Whenever the Exercise Price or the shares purchasable hereunder shall be
adjusted pursuant to Section 11 hereof, the Company shall issue a certificate
signed by its Chief Financial Officer setting forth, in reasonable detail, the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated, and the Exercise Price and the shares
purchasable hereunder after giving effect to such adjustment, and shall cause a
copy of such certificate to be delivered to the Holder of this Warrant by
overnight courier service.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(b) In case:
 
(i) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of this Warrant)
for the purpose of entitling them to receive any dividend or other distribution,
or any right to subscribe for or purchase any shares of stock of any class or
any other securities, or to receive any other right, or
 
(ii) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company with or
into another corporation or entity, or any conveyance of all or substantially
all of the assets of the Company to another corporation or entity, or
 
(iii) of any voluntary or involuntary dissolution, liquidation or winding-up of
the Company,
 
then, and in each such case, the Company will mail or cause to be sent to the
Holder or Holders a notice specifying, as the case may be, (A) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(B) the date on which such reorganization, reclassification, consolidation,
merger, con­veyance, dissolution, liquidation or winding-up is to take place,
and the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such stock or securities at the time receivable upon the exercise of
this Warrant) shall be entitled to exchange their shares of Common Stock (or
such other stock or securities) for securities or other property deliverable
upon such reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up. Such notice shall be delivered at least
ten days prior to the record date specified in (A) above or 20 days prior to the
date specified in (B) above, in each case by overnight courier.
 
10. Amendments and Waivers.
 
(a) Except as provided in Section 1(b) above and Section 10(b) below, this
Warrant, or any provision hereof, may be amended, waived, discharged or
terminated only by a statement in writing signed by the party against which
enforcement of the change, waiver, discharge or termination is sought.
 
(b) Any term or condition of this Warrant may be amended or waived with the
written consent of the Company and holders of Warrants representing more than
two-thirds of the shares of Common Stock issuable upon the exercise of all then
outstanding Warrants (the "Majority Holders"), even without the consent of the
Holder.  Any amendment effected in accordance with this Section 10(b) shall be
binding upon each holder of any of the Warrants, each future holder of any of
the Warrants, and the Company; provided, however, that no special consideration
or inducement may be given to any such holder in connection with such consent
that is not given ratably to all such holders, and that such amendment must
apply to all such holders equally and ratably.  The Company shall promptly give
notice to all holders of Warrants of any amendment effected in accordance with
this Section 10(b).
 
(c) No waivers of, or exceptions to, any term, condition or provision of this
Warrant, in any one or more instances, shall be deemed to be, or construed as, a
further or continuing waiver of any such term, condition or provision.
 
 
 
5

--------------------------------------------------------------------------------

 
 
11. Adjustments. The Exercise Price and the shares purchasable hereunder are
subject to adjustment from time to time as follows:
 
(a) Merger, Reorganization, Sale of Company, etc.  If at any time while this
Warrant is outstanding and unexpired there shall be (i) a reorganization (other
than a combination, reclassification, exchange or subdivision of shares
otherwise provided for herein), (ii) a merger or consolidation of the Company
with or into another corporation in which the Company is not the surviving
entity, or a reverse merger in which the Company is the surviving entity but the
shares of the Company's capital stock outstanding immediately prior to the
merger are converted or exchanged by virtue of the merger into other property,
whether in the form of securities, cash or otherwise, or (iii) a sale or
transfer of the Company's properties and assets as, or substantially as, an
entirety to any other corporation or other entity, then, as a part of such
reorganization, merger, consolidation, sale or transfer, lawful provision shall
be made so that the holder of this Warrant shall thereafter be entitled to
receive upon exercise of this Warrant, during the period specified herein and
upon payment of the Exercise Price then in effect, the number of shares of stock
or other securities or property of the successor corporation or other entity
resulting from such reorganization, merger, consolidation, merger, sale or
transfer that a holder of the shares deliverable upon exercise of this Warrant
would have been entitled to receive in such reorganization, consolidation,
merger, sale or transfer if this Warrant had been exercised immediately before
such reorganization, merger, consolidation, sale or transfer, all subject to
further adjustment as provided in this Section 11.  The foregoing provision of
this Section 11(a) shall similarly apply to successive reorganizations,
consolidations, mergers, sales and transfers and to the stock or securities of
any other corporation or other entity that are at the time receivable upon the
exercise of this Warrant.  If the per-share consideration payable to the Holder
for shares in connection with any such transaction is in a form other than cash
or marketable securities, then the value of such consideration shall be
determined by the Company's Board of Directors in good faith.  In all events,
appropriate adjustment (as determined in good faith by the Company's Board of
Directors) shall be made in the application of the provisions of this Warrant
with respect to the rights and interests of the Holder after the transaction, to
the end that the provisions of this Warrant shall be applicable after that
event, as near as reasonably may be, in relation to any shares or other property
deliverable after that event upon exercise of this Warrant.
 
(b) Reclassification, etc.  If the Company, at any time while this Warrant
remains outstanding and unexpired, by reclassification of securities or
otherwise, shall change any of the securities as to which purchase rights under
this Warrant exist into the same or a different number of securities of any
other class or classes, this Warrant shall thereafter represent the right to
acquire such number and kind of securities as would have been issuable as the
result of such change with respect to the securities that were subject to the
purchase rights under this Warrant immediately prior to such reclassification or
other change and the Exercise Price therefor shall be appropriately adjusted,
all subject to further adjustment as provided in this Section 11.
 
(c) Split, Subdivision or Combination of Shares.  If the Company at any time
while this Warrant remains outstanding and unexpired shall split, subdivide or
combine the securities as to which purchase rights under this Warrant exist,
into a different number of securities of the same class, the Exercise Price for
such securities shall be proportionately decreased in the case of a split or
subdivision or proportionately increased in the case of a combination and the
number of such securities shall be proportionately increased in the case of a
split or subdivision or proportionately decreased in the case of a combination.
 
 
6

--------------------------------------------------------------------------------

 
 
 
(d) Adjustments for Dividends in Stock or other Securities or Property.  If
while this Warrant remains outstanding and unexpired, the holders of the
securities as to which purchase rights under this Warrant exist (including
without limitation securities into which such securities may be converted) at
the time shall have received, or, on or after the record date fixed for the
determination of eligible stockholders, shall have become entitled to receive,
without payment therefor, other or additional stock or other securities or
property (other than cash) of the Company by way of dividend, then and in each
case, this Warrant shall represent the right to acquire, in addition to the
number of shares of the security receivable upon exercise of this Warrant, and
without payment of any additional consideration therefor, the amount of such
other or additional stock or other securities or property (other than cash) of
the Company that such holder would hold on the date of such exercise had it been
the holder of record of the security receivable upon exercise of this Warrant
(or upon such conversion) on the date hereof and had thereafter, during the
period from the date hereof to and including the date of such exercise, retained
such shares and/or all other additional stock available by it as aforesaid
during such period, giving effect to all adjustments called for during such
period by the provisions of this Section 11.
 
(e) Other Adjustments.  In case any event shall occur as to which the other
provisions of this Section 11 are not strictly applicable but as to which
failure to make any adjustment would not fairly protect the exercise rights
represented by this Section 11 in accordance with the essential intent and
principles hereof then, in each such case, the Majority Holders may appoint a
firm of independent public accountants of recognized national standing
reasonably acceptable to the Company, which shall give their opinion as to the
adjustment, if any, on a basis consistent with the essential intent and
principles established herein, necessary to preserve the exercise rights
represented herein.  Upon receipt of such opinion, the Company will promptly
mail a copy thereof to all holders of Common Warrants and shall make the
adjustments described therein.  The fees and expenses of such independent public
accountants shall be borne by the Company.
 
(f) Calculations.  All calculations under this Section 11 shall be made to the
nearest four decimal points.
 
(g) No Impairment.  The Company shall not, by amendment of its certificate of
incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company but will at all times in good
faith assist in the carrying out of all the provisions of this Section 11 and in
the taking of all such action as  may be necessary or appropriate in order to
protect the exercise rights of the Holder against dilution or other impairment.
 
(h) Effect on Additional Shares.  Notwithstanding anything to the contrary
herein, the provisions of this Section 11 shall be applicable to the additional
shares of Common Stock for which this Warrant may become exercisable pursuant to
Section 2(b) hereof notwithstanding that the event or circumstance to which this
Section 11 applies occurs prior to the applicable increase in shares pursuant to
Section 2(b).
 
 
 
7

--------------------------------------------------------------------------------

 
 
12. Miscellaneous Provisions.
 
(a) Saturdays, Sundays and Holidays.  If the last or appointed day for the
taking of any action or the expiration of any right granted herein shall be a
Saturday, Sunday or legal holiday, then (notwithstanding anything herein to the
contrary) such action may be taken or such right may be exercised on the next
succeeding day that is not a Saturday, Sunday or legal holiday.
 
(b) Governing Law.  This Warrant shall be governed by and construed in
accordance with the laws of the State of Nevada applicable to agreements made
and to be performed entirely within such State, without regard to the conflicts
of law principles of such State.
 
(c) Binding Effect.  The terms of this Warrant shall be binding upon and inure
to the benefit of the Company and the Holder and their respective successors and
assigns.
 
* * * * *
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officers thereunto duly authorized.
 

 
RECOVERY ENERGY, INC.
 
 
By: /s/ Roger A. Parker
      Roger A. Parker
      Chief Executive Officer
   

 
 
 
9

--------------------------------------------------------------------------------

 
 
 
NOTICE OF EXERCISE
 
(1)           The undersigned hereby elects to purchase _______ shares of Common
Stock of RECOVERY ENERGY, INC., pursuant to the provisions of Section 3(a) of
the attached Warrant, and tenders herewith payment of the purchase price for
such shares in full.
 
(2)           Please issue a certificate or certificates representing said
shares of Common Stock in the name of the undersigned or in such other name as
is specified below:
 
                                                                  
(Name)
 
 
                                                           
(Name)
 
(4)           Please issue a new Warrant for the unexercised portion of the
attached Warrant in the name of the undersigned or in such other name as is
specified below:
 


                                                               
(Name)
 
                                
(Date)                                                                           
                                                              
(Signature)
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:
 
Name of Assignee
 
Address
 
No. of Shares
                                                 



and does hereby irrevocably constitute and appoint ____________________________
Attorney to make such transfer on the books of RECOVERY ENERGY, INC., maintained
for the purpose, with full power of substitution in the premises.
 
The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of stock to be issued upon
exercise hereof are being acquired for investment, and that the Assignee will
not offer, sell or otherwise dispose of this Warrant or any shares of stock to
be issued upon exercise hereof except under circumstances which will not result
in a violation of the Securities Act of 1933, as amended, or any applicable
state securities laws.


Dated: _________________________






                                                              
Signature of Holder


 
11

--------------------------------------------------------------------------------



